Exhibit 10.19

INDEPENDENT CONTRACTOR AGREEMENT

This Independent Contractor Agreement (this “Agreement”) is effective as of
May 12, 2012 (the “Commencement Date”), by and between Endurance Services
Limited (the “Company”) and Shadowbrook Advising Inc. (the “Contractor” and,
together with the Company, the “Parties”).

WHEREAS, the Company desires to retain and engage the Contractor as an
independent contractor and the Contractor desires to be retained and engaged by
the Company to provide independent contractor services to the Company as
provided herein.

NOW, THEREFORE, in consideration of the agreements and provisions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

1. Term. The term of this Agreement shall be from the Commencement Date until
terminated pursuant to the provisions of Section 5 of this Agreement (the
“Term”).

2. Contractor Status. The Contractor represents, acknowledges and agrees that it
is an independent contractor and is not an employee of the Company. No provision
of this Agreement shall be deemed to create an employment relationship between
the Contractor and the Company. The Contractor expressly warrants and agrees
that no person acting on its behalf will not hold himself or herself out as, or
otherwise represent to any person or entity that he or she is an employee of the
Company. The Contractor shall be responsible for meeting any legal requirements
imposed on the Contractor or any person acting on its behalf as a result of this
Agreement including, but not limited to, the filing of income tax returns and
the payment of taxes. The Contractor shall be responsible for meeting all legal
requirements imposed on the Contractor or any person acting on the Contractor’s
behalf in connection with this Agreement and agrees to indemnify and hold
harmless the Company from and against any tax claims, summonses, levies,
attachments, liens or other legal or equitable process, including but not
limited to attorney’s fees in connection therewith, relating to or arising out
of the Contractor’s status as an independent contractor to the Company
hereunder.

3. Services to be Provided.

(a) Services. The Contractor shall perform services for the Company as set forth
in Exhibit A hereto, as such exhibit may be amended from time to time by
agreement of both Parties in writing. The Contractor shall adhere to established
professional standards, and will perform all services required under this
Agreement in a manner consistent with generally accepted business practices.

While it is the intent of this Agreement that the mutual convenience of the
Parties hereto be served, it is understood between the Parties that during the
Term the Contractor shall act in the capacity of an independent contractor and
shall not be subject to the direction, control or supervision of the Company
with respect to the time spent or procedures followed in the performance of his
services hereunder. The Contractor will determine the method, details, and means
of performing the above-described services. The Company understands and hereby
warrants that it retains no right to control the Contractor, the Contractor’s
agents, employees, or assistants in the performance of the above-described
services.



--------------------------------------------------------------------------------

(b) No Authority. The Contractor shall not have any authority to accept, reject,
modify or otherwise bind the Company or any subsidiary or affiliate of the
Company in any manner whatsoever, including without limitation to accept,
reject, modify any contract, agreement or understanding or represent to any
third party that the Contractor has the authority to do any of the foregoing.
The Contractor shall not be restricted from providing services to other parties,
including insurance brokers, reinsurance brokers, insurance companies or
reinsurance companies, but only to the extent such services are not in conflict
with any services provided to the Company pursuant to this Agreement. The
Contractor shall adhere to established professional standards, and will perform
all services required under this agreement in a manner consistent with generally
accepted business practices.

(c) Personal Performance. It is specifically understood and agreed that Steven
W. Carlsen shall personally perform all services to be undertaken by the
Contractor under this Agreement and that such services shall not be delegable or
assignable to others employed by Contractor, or to third-parties, without the
express written consent of the Company.

4. Fee.

(a) Contractor Fee. The Contractor shall be paid in full for all services
provided to the Company hereunder a negotiated and agreed-upon contractor rate
per day or engagement as set forth on Exhibit A hereto and a proportionate
amount for each portion of a day, if applicable. The Contractor shall not be
paid any additional amounts for overtime or for travel time. The Contractor
shall keep accurate records of time spent in connection with providing the
services herein, including descriptions of the particular service undertaken and
the Company personnel for whom such service was undertaken, which shall be made
available to the Company upon request. The Contractor shall submit invoices to
the Company on a bi-monthly basis or as otherwise agreed to by the Parties. Upon
receipt of an appropriate invoice from the Contractor, payment shall be made by
the Company to the Contractor pursuant to the Company’s Accounts Payable
standard procedures. The Contractor acknowledges that the rate set forth above
is a gross rate, and that the Company shall not be responsible for the deduction
or withholding of applicable taxes, social security and other customary
deductions.

(b) Equipment & Expenses. Except as set forth in Subsection (c) below, the
Contractor will not be reimbursed by the Company for any day-to-day business
expenses incurred in the rendition of services to or related to the Company. The
Company shall have no obligation to make any payment or to provide any
assistance to the Contractor with respect to the Contractor’s operation of his
business including, but not limited to, sales, supplies, materials, immigration
matters and means of transportation required for rendering services under this
Agreement. When present at the Company’s offices, the Contractor may use the
offices and facilities only to the extent available and not otherwise in use.

 

2



--------------------------------------------------------------------------------

(c) Travel Expenses. To the extent the Contractor is required to travel outside
of the New York City metropolitan area on Company business, the Contractor shall
be entitled to reimbursement for all actual and reasonable travel expenses,
including but not limited to airline fare approved in advance of travel (coach
or economy class only), car mileage costs at the then-current rate published by
the Internal Revenue Service, meals, standard business class hotel
accommodations, automobile rental costs, and telephone usage charges properly
incurred and approved in connection with the performance of the Contractor's
services pursuant to this Agreement. The Contractor shall submit expenses for
review and approval to Joan deLemps, Chief Underwriting Officer of the Company.
Any type of travel expense to be incurred by the Contractor, but not explicitly
described in this Subsection 4(c), must be approved in advance by Joan deLemps
prior to billing the Company.

(d) No Benefits. The Contractor hereby agrees that the Contractor shall not be
eligible either to participate in any employee benefit plans maintained by the
Company (or any of its affiliates) or to receive any fringe benefits during the
term. The Contractor agrees to provide for his own medical, dental, and vision
expenses, including payment of any health insurance premiums, and agrees to hold
harmless and indemnify the Company for any and all claims arising out of any
injury or disability. The Contractor shall be solely responsible for providing
workers’ compensation insurance for the Contractor, the Contractor’s agents,
employees or assistants, and agrees to hold harmless and indemnify the Company
for any and all claims for unemployment and/or workers’ compensation benefits
and for any and all claims arising out of any injury, disability or death of the
Contractor or any of the Contractor’s agents, employees or assistants.

5. Termination. The Term, this Agreement and the engagement of the Contractor by
the Company may be terminated:

 

  (i) By the Company at its option at any time, for any reason, by delivery of
written notice of termination to the Contractor in accordance with the notice
provisions of Section 7.

 

  (ii) By the Contractor, at its option, for any reason, upon two weeks advance
written notice of termination by Contractor delivered to the Company in
accordance with the notice provisions of Section 7.

 

  (iii) Immediately and automatically upon the death or disability of Steven W.
Carlsen.

 

3



--------------------------------------------------------------------------------

Upon termination of the Term, this Agreement and the engagement of the
Contractor by the Company as provided herein, the Company shall be responsible
only to pay to the Contractor the Fee through the date of such termination, and
shall have no further financial or other obligation to the Contractor hereunder.

6. Covenants of The Contractor

(a) Confidentiality. The Contractor acknowledges that the Contractor may become
privy to confidential, non-public information of the Company, its clients,
consultants, employees, contractors, parents, subsidiaries, affiliates,
successors and assigns (which, for purposes of this paragraph, collectively
comprise the “Company”) and that any unauthorized use or communication of such
Confidential Information to or for the benefit of third parties could damage the
Company’s business. The Contractor shall hold strictly confidential, secret and
inviolate all such Confidential Information and shall not disclose or cause or
permit to be disclosed any Confidential Information to any person, party or
entity other than individuals specifically designated by the Company, or to any
employee of the Company not having reasonable Company business needs for access
to such information. “Confidential Information” means all information concerning
the Company (including but not limited to any information concerning any Company
clients or other proprietary information or trade secret of the Company), other
than information generally available to the public, except for information that
becomes public through the Contractor’s breach of this Agreement, specifically
including without limitation, information or documents in whatever form
maintained that relates in any way to research, development, implementation or
marketing of any Company plan, product or service; business or marketing plans
or strategy; claims information; trade secrets; innovation; marketing
strategies; pending projects and proposals; intellectual property; computer
processes, computer programs; technological or other operating data; pricing
information or policies, compensation; vendors; product development, service
development, financial or tax information; organizational and cost structures;
the Company’s past, present, or potential clients or agents; the Company’s
client information or lists; any confidential personnel information relating to
the Company’s employees, agents or contractors; and any other Company
information or document that is marked as, maintained as, or is reasonably
understood to be privileged, confidential or proprietary to the Company.
Confidential Information also shall include any information or documents created
by Contractor in connection with the services provided by the Company under this
Agreement or for the Company’s benefit.

(b) Ownership/Return of Confidential Information and Documents. Contractor
acknowledges and agrees that all materials, records and documents, and any
copies thereof, prepared by Contractor or coming into Contractor’s possession
during Contractor’s engagement by the Company and concerning the business of the
Company, its clients, consultants, employees, contractors, parents,
subsidiaries, affiliates, successors and assigns are and shall be the Company’s
sole property and shall be returned to the Company upon termination of the Term.
The Contractor agrees that all Company materials, records and documents and all
copies thereof (including without limitation, its Confidential Information),
prepared by the Contractor or within the Contractor’s possession during the Term
and Contractor’s engagement by the Company and concerning the business of the
Company, its clients, consultants, employees, contractors, parents,
subsidiaries, affiliates, successors and assigns are and shall be the Company’s
sole property and shall be promptly returned to the Company upon termination of
the Term, this Agreement and the Contractor’s engagement by the Company.

 

4



--------------------------------------------------------------------------------

(c) Competition; Conflict of Interest. During the Term, the Contractor may enter
the employ of, consult with or render services to or for, other persons or
entities provided that such employment, consulting arrangement or services to
such persons or entities do not violate this Agreement or create any conflict of
interest concerning the Contractor’s engagement with the Company. The Contractor
shall not work on the same business for any insurance broker, reinsurance
broker, insurance company or reinsurance company who is a competitor of the
Company or any affiliate of the Company during the Term without the prior
written consent of the Company. However, the Contractor is not restricted from
providing services to other parties to the extent such services are not in
conflict with any provision of this Agreement. The foregoing is not intended to
prevent the Contractor from seeking out and accepting opportunities where
performance would commence after the cessation of the Term.

(d) Proprietary Rights. The Contractor acknowledges and agrees that all work
product, including without limitation, works of authorship, design, copyright or
other intellectual property created, invented, designed, developed, contributed
to or improved by the Contractor, either alone or with third parties, or at the
direction of the Contractor, at any time during the Term or while engaged by the
Company and within the scope of this Agreement, (“Company Works”), shall be and
remain the property of, and be exclusively owned by the Company without further
act of the Contractor or the Company. The Contractor shall promptly and fully
disclose all Company Works to the Company, and hereby irrevocably relinquishes
for the benefit of the Company and its assigns any rights the Contractor may
have to the Company Works, and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company, without further consideration. All such Company Works
shall be deemed “works made for hire” pursuant to the Copyright Act of 1976
(U.S.C. Title 17) sections 101 and 201, and all similar laws of jurisdiction,
with the Company being deemed the sole author and owner of the results and
proceeds of the Contractor’s engagement with the Company for all purposes, with
all right, title and interest into the results and proceeds of such engagement
and the right to use and/or exploit the results and proceeds of such engagement
an unlimited number of times, in perpetuity, throughout the universe, in any and
all media, whether now known or hereafter devised, for any purpose without
restriction, and without further required permission, approval or payment. The
Contractor hereby relinquishes all rights and/or licenses to use the Company
Works in any capacity other than in connection with the Contractor’s engagement
by the Company herein to the extent any such rights or licenses originally
vested in the Contractor, and shall take all requested actions by the Company
and execute all requested documents, without further remuneration, to assist the
Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. The Contractor represents and warrants that the Contractor had rightful
ownership of all right, title and interest in the Company Works herein
transferred to the Company and that no Company Works infringe the intellectual
property rights, contractual rights, or any other right of any third party.

 

5



--------------------------------------------------------------------------------

(e) Remedies; Survival. Contractor recognizes and affirms that in the event of
Contractor’s breach of any of the provisions of this Section 6, money damages
would be inadequate and there would be no adequate remedy at law. Accordingly,
the Parties hereto recognize that any breach or threatened breach of this
Section 6 by Contractor will damage the Company irreparably, the specific amount
of which will be impossible to ascertain. The Parties hereto acknowledge that in
the event of any such breach, the Company shall, in addition to such other
relief as might be appropriate, be entitled to the following relief against
Contractor from a court or arbitrator of competent jurisdiction without proof of
irreparable harm and without waiving any other right or remedy available to it:
(i) injunctive relief (including a temporary restraining order) enjoining any
such breach; (ii) specific performance of Contractor’s obligations hereunder;
and (iii) the costs incurred by the Company in obtaining such relief, including
reasonable attorney’s fees. All of the provisions of this Section 6 shall
survive the termination or expiration of the Term. If any of the provisions
contained in this Section 6 shall be deemed unenforceable by a court or
arbitrator of competent jurisdiction, said court or arbitrator shall be
permitted to modify such provision to the maximum extent possible to render such
provision enforceable.

7. Notice. For the purposes of this Agreement, notices, demands and all other
communications shall be in writing and shall be deemed to have been duly given
when delivered to the recipient at one of the following addresses:

If to the Contractor:

Shadowbrook Advising Inc.

12 Oak Bluff Ave.

Larchmont, NY 10538

Attention: Steven W. Carlsen

If to the Company:

333 Westchester Avenue, West Building

White Plains, New York 10604

Attention: Secretary

or to such other address as any party may have furnished to the other in
writing.

8. Arbitration. Except as otherwise set forth in Section 6 herein with respect
to the Company’s remedy for any breach of Section 6, all controversies, claims,
or disputes arising out of or related to this Agreement, shall be settled by
arbitration in the State of New York, as the sole and exclusive remedy of either
party, and judgment upon such award rendered by the arbitrator(s) may be entered
in any court of competent jurisdiction. In the event that a court of competent
jurisdiction determines that arbitration is not appropriate for the adjudication
of any claim, the Contractor hereby waives its rights to a jury trial.

 

6



--------------------------------------------------------------------------------

One arbitrator shall be chosen by the Contractor, the other by the Company, and
an umpire shall be chosen by the two arbitrators, all of whom shall be active or
former legal professionals. In the event that either party shall fail to choose
an arbitrator within 30 days following a written request by the other party to
do so, the requesting party may choose two arbitrators who shall in turn choose
an umpire. If the two arbitrators fail to agree on the selection of an umpire
within 30 days following their appointment, each arbitrator shall name three
nominees, of whom the other shall decline two, and the decision shall be made by
drawing lots.

Each party shall bear the expense of its own arbitrator, and shall jointly and
equally bear with the other the expense of the umpire. Except as expressly set
forth herein, the Parties hereto agree that any arbitration undertaken shall be
governed by the Commercial Arbitration Rules of the American Arbitration
Association.

9. Successors and Assigns. Without the prior written consent of the Company, the
Contractor may not assign its rights or obligations under this Agreement. The
Company may assign its rights and obligations under this Agreement at any time.

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by both Parties. No waiver by either Party at any time of any breach by
the other Party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other Party (whether express or implied),
or breach or default thereof, shall be deemed a continuing waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The headings and other captions in this Agreement are for convenience and
reference only and shall not be used in interpreting, construing or enforcing
any of the provisions of this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed and enforced in
all respects by the laws of the State of New York without regard to its
conflicts of law principles, except Section 5-1401 of the New York General
Obligations Law. Unless the context clearly indicates otherwise, where
appropriate the singular shall include the plural and the masculine shall
include the feminine or neuter, and vice versa, to the extent necessary to give
the terms defined herein and/or the terms otherwise used in this Agreement the
proper meanings.

11. Severability. If any provision (or any portion thereof) of this Agreement or
the application thereof to any circumstance shall, for any reason and to any
extent, be held to be void, invalid or unenforceable, the remaining provisions
of this Agreement (and the remaining portions of any provision held void,
invalid or unenforceable) shall not be affected thereby (and the application of
such provision to other circumstances shall not be affected thereby), but rather
shall continue in full force and effect and be enforced to the greatest extent
permitted by law.

 

7



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, express or implied, by
any affiliate, officer, employee or representative of any Party hereto.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first written above.

 

ENDURANCE SERVICES LIMITED By:   /s/ Daniel S. Lurie Name:   Daniel S. Lurie
Title:   Executive Vice President

 

SHADOWBROOK ADVISING INC. By:   /s/ Steven W. Carlsen Name:   Steven W. Carlsen
Title:   President

 

9



--------------------------------------------------------------------------------

EXHIBIT A

SCOPE OF WORK

The Consultant shall perform such tasks as may be assigned to the Consultant
from time to time by the Board of Directors, Chief Executive Officer or Chief
Underwriting Officer of Endurance Specialty Holdings Ltd., including but not
limited to:

 

  •  

review of underwriting strategies and decisions;

 

  •  

review of departmental business and strategic plans;

 

  •  

evaluation of target underwriting ratios;

 

  •  

review of corporate risk positions;

 

  •  

review of internal underwriting audits;

 

  •  

analysis and due diligence of potential acquisitions and insurance-related
investments;

 

  •  

review of material for Underwriting Committee and Board of Director meetings;
and

 

  •  

other ad hoc projects and assignments.

FEE

The Consultant shall be paid on a daily basis for work performed at a rate of
$4,000 per day, which daily fee shall be prorated for partial days of work. The
fees paid to the Consultant under this Agreement shall not exceed $120,000 in
any 12 month period.

 

10